Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (Patent No.: US 10263211) in view of YAMAGUCHI (Pub. No.: US 2017/0323906).
Re claim 6, Byun, FIG. 2 teaches a manufacturing method of an array substrate, the method comprising:
forming a metal blocking layer (111, col. 5, lines 20-24) on a substrate (100);
depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive layer to form a first electrode (122) and a conductive protection layer (112, col. 5, lines 27-32), wherein the conductive protection layer (112) covers the metal light blocking layer (111);
forming a buffer layer (125) on the substrate to cover the first electrode (122) and the conductive protection layer;
forming a transistor (160/126/127/130/150) on the buffer layer; and

Byun fails to teach wherein the first electrode and the pixel electrode form a storage capacitor.
YAMAGUCHI teaches wherein the common electrode (121, FIG. 17, ¶ [0062]) and the pixel electrode (123) form a storage capacitor.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of controlling the transmittance rate of light passing through the liquid crystal as taught by YAMAGUCHI, [0003]. 
Moreover, after the combining of Byun and YAMAGUCHI would teach wherein the first electrode and the pixel electrode form a storage capacitor.
Re claim 7, in the combination, Byun, FIG. 2 teaches the method of claim 6, wherein a material of the metal light blocking layer comprises at least one of molybdenum, aluminum, copper, titanium or an alloy (111, col. 5, lines 20-24).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun.
Byun differs from the claim invention by not disclosing wherein a thickness of the metal light blocking layer is 50-1000nm.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of YAMAGUCHI and further in view of OH (Pub. No.: US 2016/0064421).
Re claim 9, Byun, FIG. 2 further teaches the method of claim 6, further comprising:
etching a conductive material layer deposited on the buffer layer to form an active layer (126, note that 126 has a limited in width);

etching the metal material layer to form a gate metal layer (130, note that 130 has a limited in width);
forming the gate metal layer (130) on a gate insulating layer (127);
wherein the first contact hole (filled by 160/CH2 of FIG. 2) passes through the interlayer insulating layer (140) and the second contact hole (filled by 150/CH3 of FIG. 2) passes through the interlayer insulating layer (140) and the buffer layer (125); and
forming an output stage of the transistor such that the output stage connects to the source/drain semiconductor layer (126) via the first contact hole (160) and connects to the conductive protection layer (112) via the second contact hole (150).
Byun fails to teach utilizing the gate metal layer as a mask to etch the insulating material layer to form a gate insulating layer;
performing an ionizing process on the active layer to form a N+ semiconductor layer and a channel of the transistor;
etching an interlayer insulating layer deposited on the buffer layer and the buffer layer to form a first contact hole and a second contact hole, wherein the first contact hole passes through the interlayer insulating layer and the second contact hole passes through the interlayer insulating layer and the buffer layer; and
forming an output stage of the transistor such that the output stage connects to the N+ semiconductor layer via the first contact hole and connects to the conductive protection layer via the second contact hole;
as a mask (G1, GI. 2B, ¶ [0051]) to etch the insulating material layer to form a gate insulating layer (G11);
performing an ionizing process on the active layer to form a N+ semiconductor layer and a channel of the transistor (ACT1, FIG. 2C, [0053]);
etching an interlayer insulating layer (ILD1, FIG. 2D) deposited on the buffer layer (BUF1) to form a first contact hole (left) and a second (right) contact hole.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of facilitating an electrical connection between a cathode electrode and an auxiliary electrode without forming a reverse-tapered partition as taught by OH, col. 2, lines 41-49. 
Moreover, after the combining of Byun and OH would teach etching an interlayer insulating layer deposited on the buffer layer and the buffer layer to form a first contact hole and a second contact hole, wherein the first contact hole passes through the interlayer insulating layer and the second contact hole passes through the interlayer insulating layer and the buffer layer; and
forming an output stage of the transistor such that the output stage connects to the N+ semiconductor layer via the first contact hole and connects to the conductive protection layer via the second contact hole.
Re claim 10, in the combination, OH, FIG. 2 teaches the method of claim 9, further comprising:
etching a planarization layer (178/200) deposited on the interlayer insulating layer to form a third contact hole (filled up by 180=CH6); and
.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“…Referring to Col. 5 lines 24-30, Byun merely teaches that a resistance in a material for the upper light shielding layer 112 and the upper low-voltage line (VSS) 122 may be lower than a resistance in a material for the lower light shielding layer 111 and the lower low-voltage line (VSS) 121. For example, the upper light shielding layer 112 and the upper low-voltage line (VSS) 122 may be formed of a metal material such as copper (Cu), but not limited to this material. The upper light shielding layer 112 and the upper low-voltage line 122, referenced by the examiner as the conductive protection layer and first electrode (122), are formed of a metal material such as copper (Cu). Obviously, the metal material taught by Byun is NOT the transparent conductive layer. That is, Byun teaches away the limitation "depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive layer to form a first electrode and a conductive protection layer" as recited in claim 6.
YAMAGUCHI is also silent on the limitation "depositing a first transparent conductive layer on the substrate, and etching the first transparent conductive layer to form a first electrode and a conductive protection layer." 
Applicants respectfully submit that Byun and YAMAGUCHI, alone or in combination, do not teach or suggest all of the limitations of Claim 6. Furthermore, there exists no motivation to modify or combine the cited references to teach the claimed invention, for all the reasons discussed above. Thus, prima facie obviousness does not exist regarding Claim 6 with respect to Byun and YAMAGUCHI. Reconsideration of Claim 6 is therefore respectfully requested. Since the independent claim 6 is novel and unobvious over known references, the dependent claims 7-10 are also novel and unobvious over known references. Reconsideration of claims 7-10 is also respectfully requested.”, pages 4-5 of 6.

The Examiner respectfully submits that in the combination, Byun teaches a conductive electrode layer 122, FIG. 2, col. 5, lines 1-6 and YAMAGUCHI teaches a transparent conductive electrode film 214, FIG. 21, ¶ [0073], and it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894